Exhibit 10.2

FORM OF WAIVER AGREEMENT AND ACKNOWLEDGEMENT

This Waiver Agreement and Acknowledgement (the “Waiver Agreement”) is executed
as of January 9, 2009 by and among Surrey Bancorp (the “Corporation”), Surrey
Bank & Trust (the “Bank”) and the undersigned officer (“Officer”) and in
consideration of the benefits to all parties derived by the execution of that
certain Letter Agreement (including the Schedules thereto), and a Securities
Purchase Agreement – Standard Terms (including the Annexes thereto), dated
January 9, 2009 (together referred to herein as the “Purchase Agreement”)
between the Corporation and the United States Department of the Treasury (the
“Investor”), the receipt and sufficiency of which are hereby acknowledged by all
parties, the parties agree as follows:

1. Pursuant to the terms of the Purchase Agreement, the Corporation, Bank and
Officer hereby agree to amend any and all compensation, bonus, incentive and
other benefit plans, arrangements and agreements (including golden parachute,
severance and employment agreements) (collectively, the “Benefit Plans”) between
the Officer and the Corporation and/or the Bank in such manner as may be
necessary and determined in the good faith discretion of the Corporation, during
the period that the Investor owns any debt or equity securities of the
Corporation acquired pursuant to the Purchase Agreement or the Warrant
(“Investor Period”), in order to comply with Section 111(b) of the Emergency
Economic Stabilization Act of 2008, as implemented by guidance or regulation
thereunder that has been issued and is in effect as of the Closing Date. Terms
not otherwise defined herein shall have the same meaning ascribed to them in the
Purchase Agreement.

2. Officer acknowledges and agrees that by executing this Waiver Agreement, he
waives all of his right to the receipt of any compensation, bonus, incentive or
other benefits (including golden parachute or severance payments) as may be
necessary during the Investor Period in order for the Corporation to comply with
Section 111(b) of the Emergency Economic Stabilization Act of 2008 as
implemented by guidance or regulation thereunder that has been issued and is in
effect as of the Closing Date. All other terms of the Benefit Plans will remain
in full force and effect after the date of this Agreement.

3. By executing this Waiver Agreement, Officer acknowledges and agrees that any
bonus or incentive compensation paid to him during the Investor Period is
subject to recovery by the Corporation if the payments were based on statements
of earnings, gains or other criteria that are later proven to be materially
inaccurate within the meaning of Section 111(b) of the Emergency Economic
Stabilization Act of 2008 as implemented by guidance or regulation thereunder
that has been issued and is in effect as of the Closing Date.

4. This Waiver Agreement constitutes the valid, legal and binding obligation of
the Corporation, the Bank and Officer enforceable against each of them in
accordance with its terms. This Agreement shall inure to the benefit of and be
binding upon any corporate successor of the Corporation or the Bank. This
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina.

IN WITNESS WHEREOF, the undersigned has executed this Waiver Agreement as of the
date first above written.

 

OFFICER Signature:                                                  
Name:                                                         SURREY BANCORP By:
 

 

  Authorized Officer SURREY BANK & TRUST By:  

 

  Authorized Officer